Exhibit 10.3

DYCOM INDUSTRIES, INC. NON-QUALIFIED STOCK OPTION AGREEMENT


 
STOCK OPTION AGREEMENT dated as of ___________, 20__ (the "Award Document")
between DYCOM INDUSTRIES, INC., a Florida corporation (the "Company"),
and «Name» ("Participant").
 
WHEREAS, the Participant is an officer or key employee of the Company or one of
its Subsidiaries and, pursuant to the Company's 2003 Long-Term Incentive Plan
(the "Plan") and upon the terms and subject to the conditions hereinafter set
forth, the Company desires to grant the Participant an additional incentive to
remain in its employ and to increase his or her interest in the success of the
Company by granting stock options to the Participant (the "Stock Options") to
purchase shares of common stock, par value $0.33 1/3 per share, of the Company
(the "Common Stock");
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
 
1.           Definitions; Incorporation of Plan Terms.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan,
a copy of which is attached hereto.  This Award Document and the Stock Options
shall be subject to the Plan, the terms of which are incorporated herein by
reference, and in the event of any conflict or inconsistency between the Plan
and this Award Document, the Plan shall govern.  The date of grant with respect
to the Stock Options (the "Date of Grant") shall be the date specified at the
foot of the signature page hereof.  The Stock Options are not intended to be, or
qualify as, “Incentive Stock Options” within the meaning of Section 422 of the
Code
 
2.           Certain Restrictions.  None of the Stock Options or any rights or
interests therein may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of, except by will or the laws of descent and
distribution.  During the Participant's lifetime, a Stock Option shall be
exercisable only by the Participant or, if applicable, his legal representative.
 
3.           Grant of Stock Options.  Subject to the terms and conditions
contained herein and in the Plan, the Company hereby grants to the Participant,
effective as of the Date of Grant, the number of Stock Options specified at the
foot of the signature page hereof.  Each Stock Option shall entitle the
Participant to purchase, upon payment of the exercise price (the "Exercise
Price") specified at the foot of the signature page hereof, one share of Common
Stock.  The Stock Options shall be exercisable as hereinafter provided.
 
4.           Terms and Conditions of Stock Options.
 
(a)           Vesting.  Unless previously vested or forfeited in accordance with
the terms of the Plan or this Award Document, _______ percent (__%) of the
Participant's Stock Options shall vest and become exercisable as of
__________________, provided that the Participant remains in the employ of the
Company or a subsidiary on the applicable vesting date.
 
(b)           Notice of Exercise.  Subject to Sections 4(c) and 4(f) hereof, a
Participant may exercise any or all of the Participant's vested Stock Options by
giving written notice of exercise to the Secretary of the Company.  The date of
exercise of a Stock Option shall be the later of (i) the date on which the
Company receives such written notice or (ii) the date on which the conditions
provided in Sections 4(c) and 4(f) hereof are satisfied.
 
(c)           Payment.  Prior to the issuance of a certificate pursuant to
Section 4(g) hereof evidencing the shares of Common Stock acquired pursuant to
the exercise of Stock Options, the Participant shall have paid to the Company
(i) the aggregate Exercise Price of all vested Stock Options which shall have
been exercised, in cash, certified or bank check, note or other instrument
acceptable to the Committee and (ii) such amount as may be necessary to satisfy
any applicable tax withholding requirements described in Section 7(b)
hereof.  Unless otherwise determined by the Committee in its sole discretion,
payment of the Exercise Price may also be made in full or in part (i) by
delivery of shares of Common Stock (or a certification of ownership of such
Common Stock acceptable to the Company) already owned and held by the
Participant for at least 6 months prior to the date of exercise with a Fair
Market Value (determined as of the date of exercise of such Stock Option) at
least equal to such full or partial payment or (ii) through a “cashless
exercise” procedure involving a broker or dealer, pursuant to which some or all
of the shares of Common Stock underlying the exercised portion of the Stock
Option are immediately sold in order to generate sufficient cash to pay the
exercise price of the Stock Option and to satisfy withholding tax obligations
related to the Stock Option; provided, however, that unless otherwise determined
by the Committee in its sole discretion, the payment of the Exercise Price in
shares of Common Stock or pursuant to a “cashless exercise” shall not be
permitted if such payment or any rights in respect thereof would result in
adverse accounting  or legal consequences to the Company.
 
(d)           Term.  The Participant’s Stock Options shall terminate and no
longer be exercisable on and after the tenth anniversary of the Date of Grant
(the “Grant Expiration Date”) or such earlier times as described herein and in
the Plan  Notwithstanding the forgoing, if the Grant Expiration Date falls on a
date that the primary market on which the Common Stock trades is closed, the
Grant Expiration Date shall be the last trading date immediately preceding the
tenth anniversary of the Date of Grant.
 
(e)           Shareholder Rights.  The Participant will have no rights as a
shareholder with respect to any shares of Common Stock issuable upon the
exercise of a Stock Option until a certificate or certificates evidencing such
shares shall have been issued to the Participant, and, subject to Section 13(b)
of the Plan, no adjustment shall be made for dividends or distributions or other
rights in respect of any share of Common Stock for which the record date is
prior to the date on which the Participant shall become the holder of record
thereof.
 
(f)           Limitation on Exercise.  A Stock Option shall not be exercisable
unless and until (i) a registration statement under the Securities Act of 1933,
as amended, has been duly filed and declared effective pertaining to the Common
Stock subject to such Stock Option and such Common Stock shall have been
qualified under applicable state "blue sky" laws, or (ii) the Committee in its
sole discretion determines that such registration and qualification are not
required as a result of the availability of an exemption from such registration
and qualification.  The exercise of a Stock Option or the disposition of any
shares of Common Stock issuable upon the exercise of a Stock Option shall be
subject to the Company's policies and procedures relating to employee trading in
the Company's securities.
 
(g)           Issuance of Certificate.  As soon as practicable following the
exercise of any Stock Options, a certificate evidencing the number of shares of
Common Stock issued in connection with such exercise shall be issued in the name
of the Participant.
 
5.           Termination of Employment.
 
(a)           Termination of Employment.  If a Participant’s employment with the
Company is terminated for any reason other than disability or death, then any of
his or her vested or unvested Stock Options shall terminate, but only if the
Participant has not exercised such Stock Options before the date of his or her
termination of employment.
 
(b)           Disability.  If a Participant is unable to continue his or her
employment with the Company as a result of a disability, the Participant may,
but only within ninety (90) days from the date of his or her termination of
employment, exercise his or her Stock Options to the extent that he or she was
entitled to exercise the Stock Options at the date of such termination.  If he
or she does not exercise such Stock Options within the time specified herein,
the Stock Options shall terminate.
 
(c) Death.  In the event of the death of a Participant during the term of the
Stock Options, the Stock Options may be exercised, at any time within
ninety (90) days following the date of death, by the Participant’s legal
representative, but only to the extent that such Participant was entitled to
exercise the Stock Options at the date of death.
 
6.           Representations and Warranties.  The Participant is aware of and
familiar with the restrictions imposed on the transfer of any Stock
Options.  The Participant represents that (i) this Award Document has been duly
executed and delivered by the Participant and constitutes a legal, valid and
binding agreement of the Participant, enforceable against the Participant in
accordance with its terms, except as limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally and by general principles of equity and (ii) the Participant is
acquiring shares of Common Stock hereunder for investment, solely for his own
account and not with a view to, or for resale with, the distribution or other
disposition thereof.
 
7.           Miscellaneous.
 
(a)           No Rights to Grants or Continued Employment.  The Participant
shall not have any claim or right to receive grants of Stock Options under the
Plan.  Nothing in the Plan or in this Award Document shall confer upon the
Participant any right to continued employment with the Company or any
Subsidiary, as the case may be, or interfere in any way with the right of the
Company or a Subsidiary to terminate the employment of the Participant at any
time, with or without cause.
 
(b)           Tax Withholding.  To the extent that (i) any Stock Options granted
under this Award Document are deemed to be non-qualified stock options or
(ii) the Company otherwise determines that the exercise of a Stock Option would
be subject to any tax withholding requirements, it shall be a condition to the
obligation of the Company to deliver any certificates evidencing Common Stock
pursuant to the exercise of such a Stock Option that the Participant pay to the
Company such amount as may be required by the Company for the purpose of
satisfying any federal, state, or local tax withholding requirements.  Prior to
the Company's determination of such withholding liability, the Participant may
make an irrevocable election to satisfy, in whole or in part, such obligation to
remit taxes by (i) delivering shares of Common Stock (or a certification of
ownership of such Common Stock acceptable to the Company) with a Fair Market
Value (determined as of the date of exercise or such other appropriate date as
may be determined by the Company) at least equal to the tax due or,
(ii) directing the Company to withhold shares of Common Stock that would
otherwise be received by the Participant; provided, however, that unless
otherwise determined by the Committee in its sole discretion, payment of such
taxes in shares of Common Stock shall not be permitted if such payment or any
rights in respect thereof would result in adverse accounting or legal
consequences to the Company.  Any such election may be denied by the Committee
in its sole discretion, or may be made subject to certain conditions specified
by the Committee, including, without limitation, conditions intended to avoid
the imposition of liability against the Participant under Section 16(b) of the
Exchange Act.
 
(c)           No Restriction on Right of Company to Effect Corporate Changes.
 
(i) Neither the Plan nor this Award Document shall affect or restrict in any way
the right or power of the Company or its shareholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the capital
structure or business of the Company, or any merger or consolidation of the
Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
assets or business of the Company, or any other corporate act or proceeding,
whether of a similar character or otherwise.
 
(ii) Notwithstanding any provision of the Plan or this Award Document, the
number and kind of shares authorized for issuance under the Plan, including the
maximum number of shares available under the special limits provided for in the
Plan, will be equitably adjusted in the case of a stock-split, and may be
equitably adjusted in the sole discretion of the Committee in the event of a
stock dividend, recapitalization, reorganization, merger, consolidation,
extraordinary dividend, split-up, spin-off, combination, exchange of shares,
warrants or rights offering to purchase Common Stock at a price substantially
below Fair Market Value or other similar corporate event affecting the Common
Stock in order to preserve, but not increase, the benefits or potential benefits
intended to be made available under the Plan.  In addition, upon the occurrence
of any of the foregoing events, the number and kind of shares subject to
outstanding Awards may be equitably adjusted (including by payment of cash to
the Participant) in the sole discretion of the Committee, and will be equitably
adjusted in the case of a stock-split, in order to preserve the benefits or
potential benefits intended to be made available to the Participant granted
Awards.  Subject to the terms hereof, such adjustments shall be made by the
Committee, in its sole discretion, and such determination shall be final and
binding on all parties.  Unless otherwise determined by the Committee, such
adjusted Awards shall be subject to the same restrictions and vesting or
settlement schedule to which it is subject.
 
(d)           Exchange Act.  Notwithstanding anything contained in the Plan or
this Award Document to the contrary, if the consummation of any transaction
under the Plan or this Award Document would result in the possible imposition of
liability on the Participant pursuant to Section 16(b) of the Exchange Act, the
Committee shall have the right, in its sole discretion, but shall not be
obligated, to defer such transaction to the extent necessary to avoid such
liability, but in no event for a period in excess of 180 days.
 
8.         Survival; Assignment.
 
(a)           All agreements, representations and warranties made herein and in
any certificates delivered pursuant hereto shall survive the issuance to the
Participant of the Stock Options and any shares of Common Stock and,
notwithstanding any investigation heretofore or hereafter made by the
Participant or the Company or on the Participant's or the Company's behalf,
shall continue in full force and effect.  Except as expressly provided in the
Plan or this Award Document, the Participant may not assign any of his rights
hereunder.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the heirs and permitted successors and
assigns of such party; and all agreements herein by or on behalf of the Company,
or by or on behalf of the Participant, shall bind and inure to the benefit of
the heirs and permitted successors and assigns of such parties hereto.
 
(b)           The Company shall have the right to assign to any of its
affiliates any of its rights, or to delegate to any of its affiliates any of its
obligations, under this Award Document.
 
9.         Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or sent by certified or
registered mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to his attention at the mailing address set forth at the foot of
this Award Document (or to such other address as the Participant shall have
specified to the Company in writing) and, if to the Company, to it at 11770 U.S.
Highway 1, Suite 101, Palm Beach Gardens, Florida 33408, Attention:  Corporate
Secretary.  All such notices shall be conclusively deemed to be received and
shall be effective, if sent by hand delivery, upon receipt, or if sent by
registered or certified mail, on the fifth day after the day on which such
notice is mailed.
 
10.         Compliance with Code Section 409A.  Notwithstanding any contrary
provision herein or in the Plan, if a Stock Option is deemed to be a “deferral
of compensation” under Code Section 409A or any regulations or guidance
promulgated thereunder or could cause any person to be subject to excise taxes,
accelerated taxation, interest or penalties under Code Section 409A, the Company
may, in its sole discretion and without the Participant’s consent, modify the
Plan or this Award Document: (i) to comply with, or avoid being subject to, Code
Section 409A, or to avoid the imposition of any excise taxes, accelerated
taxation, interest or penalties under Code Section 409A, and (ii) to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without contravening the provisions of Code Section 409A.  This
Section 10 does not create an obligation on the part of the Company to modify
the Plan or this Award Document and does not guarantee that any person will not
be subject to excise taxes, accelerated taxation, interest or penalties under
Code Section 409A.
 
11.         Amendment.  Notwithstanding anything herein to the contrary, the
Board or the Committee may, at any time, amend or modify this Award Document;
provided, however, that no amendment or modification of this Award Document
shall materially and adversely alter or impair the rights of the Participant
without the consent of the Participant.  The waiver by either party of
compliance with any provision of this Award Document shall not operate or be
construed as a waiver of any other provision of this Award Document, or of any
subsequent breach by such party of a provision of this Award Document.
 
12.         Waiver.  The waiver by either party of compliance with any provision
of this Award Document by the other party shall not operate or be construed as a
waiver of any other provision of this Award Document, or of any subsequent
breach by such party of a provision of this Award Document.
 
13.         Entire Agreement; Governing Law.  This Award Document and the Plan
set forth the entire agreement and understanding between the parties hereto and
supersede all prior agreements and understandings relating to the subject matter
hereof.  This Award Document may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement.  The headings of sections and
subsections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of this Award Document.  This
Award Document shall be governed by, and construed in accordance with, the laws
of the State of Florida without giving effect to conflicts of law principles.
 
 
IN WITNESS WHEREOF, the Company has caused this Award Document to be executed by
its duly authorized officer and the Participant has executed this Award
Document, both as of the day and year first above written.
 

      DYCOM INDUSTRIES, INC.                       By:                         
PARTICIPANT                               <<Name>>           Number of Stock
Options:     Address:   Exercise Price: $       Date of Grant:      